Citation Nr: 0432896	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  03-12 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
April 1961.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 decision of the 
St. Louis Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the rating for bilateral hearing loss 
to 10 percent.  The veteran appeals for an increased 
evaluation.  In September 2004, the veteran appeared before 
the undersigned at a Travel Board hearing at the RO.  It was 
agreed at the hearing that the record would be held open in 
abeyance for thirty days for additional evidence to be 
submitted.  The evidence has been received, along with a 
waiver of RO initial consideration of such evidence.  

The veteran and his representative have raised (see the 
September 2004 hearing transcript) the issues of entitlement 
to service connection for tinnitus and vertigo (each 
apparently claimed as secondary to service-connected 
bilateral hearing loss), and the issue of entitlement to an 
increased rating for service-connected bilateral otitis 
media.  The RO has not yet adjudicated these matters, and 
they are referred to the RO for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Under Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) the Board may not provide VCAA notice 
on its own.

The veteran has not received adequate notification of the 
VCAA and implementing regulations.  Although he received at 
least some notification of VA "duty to assist" requirements 
in February 2002 correspondence, such notification was 
relatively cursory in nature.  The correspondence informed 
the veteran of what he needed to establish entitlement to an 
increased rating for bilateral hearing loss, but that 
document did not specifically refer to the VCAA and 
implementing regulations.  Moreover, the correspondence did 
not expressly fulfill the requirement that VA must notify a 
claimant of the information and evidence necessary to 
substantiate a claim, and that such notice must indicate 
which portion of any such information or evidence is to be 
provided by the claimant and which portion must be provided 
by VA.  Thus, the February 2002 correspondence does not meet 
the guidelines of Quartuccio, supra.  A development/VCAA 
letter is an essential element in the processing of a 
compensation claim, and the omission of this notification 
element results in the veteran being prejudiced in his 
ability to contribute to the development of his claim.  Thus, 
there is a due process (notice) deficiency in this case that 
must be corrected.

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent medical evidence of record regarding the 
severity of the veteran's bilateral hearing loss consists of 
a February 2002 VA examination report, VA outpatient records 
dated through May 2003, and private medical records dated 
through June 2003.  In other words, there is no competent and 
comprehensive evidence as to the current status of the 
veteran's bilateral hearing loss.  More recently (at the 
September 2004 hearing), the veteran and his representative 
reported that the veteran's bilateral hearing loss appears to 
have increased in severity since the most recent VA 
examination.  In light of the veteran's testimony regarding 
the increased severity of his bilateral hearing loss, further 
development of medical evidence is indicated.  

The veteran is hereby notified that VA regulations provide 
that individuals for whom reexaminations have been authorized 
and scheduled are required to report for such examinations.  
38 C.F.R. §§ 3.326(a), 3.327(a).  
Finally, the disability at issue is such as to suggest 
ongoing treatment.  Reports of private treatment and/or 
additional VA medical records may contain pertinent 
information.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must ensure that all VCAA 
notice requirements are satisfied 
regarding the matter on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  The veteran should be 
specifically notified of what he needs to 
substantiate his claim for an increased 
rating for bilateral hearing loss, of 
what the evidence shows, and of his and 
VA's respective responsibilities in 
evidence development, including that he 
must submit any pertinent evidence he 
possesses.  He should be given the 
opportunity to respond; and if he does, 
the RO should arrange for any further 
development suggested by his response.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for 
bilateral hearing loss from June 2003 to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain any reports of VA 
treatment for bilateral hearing loss not 
already of record.  

3.  The RO should then arrange for the 
veteran to be afforded a VA audiological 
evaluation, with audiometric studies, to 
determine the current severity of his 
bilateral hearing loss.  His claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.  
4.  The RO should review the record, 
arrange for any further development 
suggested by the results of that sought 
above, then readjudicate the claim in 
light of all evidence added to the record 
since the last previous review.  If it 
remains denied, the RO should provide the 
veteran and his representative an 
appropriate supplemental statement of the 
case, and give them the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.




	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




